DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2019 has been entered.
 
Restriction/Election Response
Applicant’s election of Group II on 9/21/15 without traverse is acknowledged.
Applicant has elected “dipeptides” as the ‘species’ for examination purposes.

Priority

The instant application, filed 04/21/2011 and having 4 RCE-type filings therein, claims Priority from Provisional Application 61327644, filed 04/23/2010.

Information Disclosure Statement
The Examiner has considered the references provided in the 9/23/2020 Information Disclosure Statement, and provides a signed and dated copy of such herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



	Claims 88-90, 92, 93 and 95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 88 and 92 the peptides (of claim 77 for claim 88 and of claim 91 for claim 92) are stated as having the function to “support increased cell culture performance,” this performance “selected from the group consisting of cell growth, protein production and virus production, compared to a cell culture performance without said peptides.”
However, there is no structural limitation in claims 88 and 92 that is linked to this function for the peptides of these claims as distinguishable from the peptides of claims 77 and 91, respectively. There is no indication in the claims as to what structure is implied by the functional requirement, compared with the breadth of the supplements with peptides of claims 77 and 91, respectively. Here the claim language merely states a result to be obtained without providing boundaries on the claim scope, and so the language is unclear.  
The specification provides results of several peptides that are shown to increase cell culture performance, and the Applicant’s arguments (not sworn to) also provided an Exhibit A in the 3/8/2016. Remarks that provided data on several additional peptides that were shown to increase cell culture performance. This data collectively supports the ability of a limited showing of peptides of various sizes, from 2 to 6, comprising cysteine and tyrosine to perform better than comparable cell cultures that supply these amino acids as amino acids rather than peptides, for specific cell types. 
However, it is unclear if all peptides encompassed by claims 77 and 91 can provide increased cell culture performance, such as due to the increased solubility gained by being presented as peptides and/or the increased stability of cysteine.  If this is the case, then there is no additional structural limitation that corresponds with claims 88’s and 92’s supporting increased cell culture performance: all peptides of claims 77 and 91 would do this. 
The claim language is unclear because it does not provide a discernable boundary on what provides the functional characteristic to the composition of these dependent claims.  As exemplified by Ito 
Overall, while there may be an underlying known advantage of adding Cys- and Tyr-comprising peptides to overcome solubility and stability (for Cys) issues, the ability to support increased cell culture performance may be associated with specific structural requirements. Because the structural limitations that are associated with the claims’ ‘supporting increased cell culture performance’ functional limitation are not clearly set forth in claims 88 and 92, claims 88 and 92, and claims 89, 90, 93 and 95 that depend from them, are rejected as indefinite.
If the substrates/peptides of claims 88 and 92 are distinguishable from those of claims 77 and 91 based upon the functional language, Applicant needs to set forth the structural limitations in the claims to support the functional limitation.


Response to Arguments
Applicant’s arguments, see page 5, filed 9/23/2020, with respect to the 35 USC 112/2 or 112(b) rejection of claims 77 and 91 based upon including a method step type limitation in a product claim have been fully considered and are persuasive.  This basis of rejection has been withdrawn; this is based on Applicant’s arguments and the unambiguous statement on page 5 that “Claims 77 and 91 are clearly directed to a supplement.” Consequently, the phrases regarding use in cell culture, which also include functional language, are interpreted as intended use.  The Examiner notes that the quoted passage from MPEP 2173.05(p) is directed to product by process type claims.
Applicant’s arguments, see pages 5-6, filed 9/23/2020, with respect to the 35 USC 112/2 or 112(b) rejection of claim 79 have been fully considered and are persuasive.  This basis of rejection has been withdrawn.  Based on the arguments and reference to paragraph 83, the claim 79 limitation “does 
Applicant’s arguments, see pages 6-7, filed 9/23/2020, with respect to the 35 USC 112/2 or 112(b) rejection of claims 77 and 91 based upon peptide size have been fully considered and are persuasive.  This basis of rejection has been withdrawn; this is based on Applicant’s arguments and statements indicating that all of the claimed peptides are “small peptides” and this defined in paragraph 65 as being a chain of two to six amino acids.  
Applicant's arguments filed 9/23/2020, page 7 regarding the rejection of claims 88-90, 92 93 and 95 have been fully considered but they are not persuasive.  Applicant argues to look to the specification when interpreting the broadest reasonable interpretation, “and it is critical to look to the words of the claim and the specification for proper interpretation” (emphasis as in Remarks).  This is not dispositive because as set forth above neither the claims nor any part of the specification provides the additional structural limitations that provide for the additional limitations of these dependent claims.
Applicant’s arguments, see page 8, filed 9/23/2020, and claim amendment, with respect to the rejection(s) of claim(s) 101 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 112/1 Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

Claims 88, 90, 92 and 93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 77 is an independent claim directed to a “supplement comprising small peptides having six or fewer amino acids, wherein each peptide comprises at least one of a cysteine and/or tyrosine, wherein the supplement is a dry powder that is used in cell culture after dissolution into a suitable solvent at neutral pH.”
Claim 91, the only other independent claim, is directed to a composition, identified as “a serum-free supplement” that comprises a small peptide having six or fewer amino acids, at least one of the amino acids being cysteine, and a small peptide having six or fewer amino acids, at least one of the amino acids being tyrosine, wherein the supplement is a hydrolysate-free dry powder that is used in cell culture after dissolution into a suitable solvent, and wherein the peptides further comprise amino acids selected from a listing of 17 natural amino acids including glutamic acid.
Claims 88, 90, 92 and 93, these rejected claims modify the respective claims from which they depend by adding functional limitations, including for protein production (such as of a recombinant protein), for the supplement (from claim 77, for claims 88 and 92) and serum-free supplement (from claim 91, for claims 92 and 93).
Applicant’s Examples 1 and 2 demonstrate increased growth and protein production for a single type of cells using dipeptides at two feeding regimes, the cell culture medium comprising both of TWO dipeptides, AlaTyr and AlaCys (the latter stated for form a dimer [AlaCys]2), when culturing a single cell type, CHO cells.
Exhibit A, provided with the 3/8/16 Remarks/Arguments, provide a few more peptides that were evaluated.

There are over 20 naturally occurring amino acids. Thus, there are over 40 possible dipeptide combinations comprising Tyr and/or Cys.  The numbers of possible different tripeptides through hexapeptides increase geometrically.
There are no clear teachings of which of these numerous possible peptides falling within the scope of the claims of claims 77 and 91 meet the particular requirements of their respective dependent claims 88, 90, 92, and 93.  The focus of the specification disclosure appears to be with solubility and degradation, yet more complex peptides than dipeptides are likely to experience differing solubilities and rates of enzymatic degradation based on their specific sequences, those with mostly hydrophobic sequences having lower solubility in water for example, and without relevant teachings in the specification relating partial structure, physical and/or chemical properties, and/or functional characteristics alone or coupled with a known or disclosed correlation between structure and function, to the claimed functional limitations, and also other, likely related factors pertaining to utilization, solubility, and uptake, and how these direct the invention to particular structures and compositions of the peptides relating to protein production (or, also, increased growth or virus production for claims 88 and 92), the Applicant cannot be properly stated to be in possession of the invention as claimed.  
As noted above, Ito and Moore, Exper. Cell Res. 56 (1969)10-14, Table 4 on page 13, teaches that while the dipeptide Leu-Tyr significantly improved cell growth of a human hematopoietic cell in cell culture, the dipeptide Gly-Tyr did not.  The results suggest that at least some Tyr-comprising short peptides would not “support increased cell culture performance” as required by claims 88 and 91. The specification does not provide sufficient guidance as to what sequences and structure of sequences are required to meet the limitations of claims 88, 90, 92 and 93.
Considering the above facts, the Examiner concludes that Applicant is not in possession of the claimed subject matter of claims 88, 90, 92 and 93.

Response to Arguments
Applicant's arguments filed 9/23/2020 have been fully considered but they are not persuasive. 
Applicant, pages 8-9, focus on the specification definition of small peptides, a general statement regarding “good solubility,” and Example 1’s data regarding a small dipeptide containing medium. However, as set forth in the rejection above, this does not demonstrate possession of the full range of possible peptides encompassed by the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



1.	Claims 77-79, 84-95, 97-101 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 91/16067, published 10/31/1991 (Hilton, previously cited and provided) as evidenced by Dringen, J. Neurochem. 69, 868—874 (1997), Abstract.
Claim 77 is an independent claim directed to a supplement composition "comprising peptides comprising six or fewer amino acids, wherein each peptide comprises at least one of a cysteine and/or a tyrosine, and wherein the supplement is a dry powder that is used in cell culture after dissolution into a suitable solvent at neutral pH.”  
As “supplement” is not defined, it is given its broadest reasonable interpretation considering its ordinary and customary usage, which absent any other limitations adding other components is merely any composition that comprises the specifically claimed peptides, because this can be used to supplement any mixture of other compounds for any purpose.  
Claim interpretation for this rejection is as follows.  The composition is interpreted to comprise at least one peptide from 2 to 6 residues in length and comprising a cysteine AND/OR a tyrosine, with any 
Claim 77 allows for a composition in which all of the peptides only comprise a cysteine or only comprise a tyrosine.
Claim 91 is the only other independent claim, directed to a composition, identified as “a serum-free supplement” that is stated on lines 2 and 3 to comprise a peptide having (comprising) six or fewer amino acids, at least one of the amino acids being cysteine, and is stated on lines 4 and 5 to comprise a peptide having (comprising) six or fewer amino acids, at least one of the amino acids being tyrosine, and on line 7 the peptides are stated to further comprise amino acids selected from a group of 17 natural amino acids. Claim interpretation for claim 91 under this rejection is that the six or fewer amino acids refers to the length of the peptide and that these comprise any of the noted 17 amino acids in addition to the cysteine for the peptide of lines 2-3 and in addition to the tyrosine for the peptide of lines 4-5. Given the open transition “comprising” claim 91 is interpreted to encompass any composition that may comprise any number and types of polypeptides and peptides in addition to these noted “small peptides”.  The supplement is a hydrolysate-free dry powder that is claimed to be used in cell culture after dissolution into a suitable solvent.
A recitation of the intended use of the claimed invention, here stating as to the supplement that is a dry powder, “that is used in cell culture after dissolution in a suitable solvent at neutral pH”, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the prior art teaches compositions and there is no structural difference of record between these and the claimed composition comprising peptides (the bonding structures of these claimed peptide not specified).  However, this intended use limitation while not providing an explicit structural requirement, imparts an implicit functional requirement, namely that the prior art dry powder must be capable of dissolution into a suitable solvent (at neutral pH for claim 77). 
Also MPEP 2114, however regarding intended use of an apparatus, states “It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not 

Hilton teaches compositions that comprise, alternatively, one and also both of the dipeptides Glu-Tyr and Glu-Cys, page 15, line 27 to page 16, line 19, page 30, lines 16-20, claims 35, 36, 40 and 44, and that the compositions, used by Hilton for total parenteral nutrition (TPN) and in which the dipeptides are provided, are required to be at neutral pH, see page 7, line 27 to page 8, line 16, and page 25, lines 1-3 (physiological pH encompassing neutral pH), and page 27, lines 7-9. These compositions also are taught as being in sterile powder form, page 29, lines 16-18 and 31-32, page 30, lines 21-23, and elsewhere, so meet the dry powder limitation.  
Hilton also teaches compositions that comprise both of the peptides Glu-Tyr and Glu-Cys, page 15, line 27 to page 16, line 19, page 30, lines 16-20, claims 35, 36, 40 and 44, and also teaches that its use of gamma-GluCys includes the oxidized form, i.e., the peptide gamma-GluCys2, page 21, lines 18-25, page 27 lines 1-11 and elsewhere. Hilton teaches that these peptides are capable of dissolution into a suitable solvent at neutral pH, see Hilton, page 25, lines 1-3 for gamma-GluTyr, and page 27, lines 7-9 for gamma-GluCys2, teaching that two peptides falling within the claimed subject matter of claim 77 (one with Tyr, the other with Cys) dissolve readily in aqueous media at physiological pH.  Given the use of the powder of Hilton in parenteral nutrition, which is directly related to cell nutrition, and the presence of enzymes in cells of cell culture that act upon gamma-amino acids, as evidenced by Dringen, J. Neurochem. 69, 868—874 (1997), the Abstract teaching that gamma dipeptides such as gamma-GluCys were effectively metabolized by astroglia-rich primary cell cultures, providing evidence of metabolism, even in cell cultures, the powder composition of Hilton would be expected to be used in cell culture.  Meeting all claim limitations, Hilton anticipates claim 77 and also anticipates claim 91.
Claim 78 depends from claim 77 and specifies that the supplement is a "single part supplement." Hilton teaches sterile solutions and also sterile powders, page 31, lines 11-20, page 29, lines 16-18, and page 30, lines 21-23, one or both of these being "single part", so Hilton anticipates claim 78.
Claim 79, depending from claim 77 and stating “wherein the supplement does not require pH adjustments to go into solution.”  This does not set forth any explicit structural or physiochemical limitation 
Claims 84-87 variously specify that the additional amino acid(s) of the peptides are selected from “any one of twenty amino acids or their salts thereof” (claim 84, depending from claim 77), listing amino acids which include glutamine (claim 85, depending from claim 84), specifying dipeptides comprising cysteine or tyrosine in either the first or second position and any other amino acid in the other position (claim 86, depending from claim 77), and wherein the other amino acid, identified by “X” of claim 86  is selected from “any one of twenty amino acids or salts thereof”.  Because Hilton teaches compositions that comprise both of the peptides Glu-Tyr and Glu-Cys, the latter including the oxidized form Glu-Cys2, see support above for claim 77 rejection, Hilton anticipates claims 84-87.
Claim 88 depends from claim 77 and recites that the peptides support increased cell culture performance selected from several types of performance.  It is well established that compositions that are physically the same must have the same properties, see also MPEP 2112.01, teaching in part, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977),” and ““Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.”  In that Hilton teaches the peptides of claim 77, the claimed peptides not limited to peptides only having all amide type covalent chemical bond linking between consecutive alpha-amino acids from C1 of one alpha-amino acid and N2 of another along a peptide, and the wherein clause of claim 77 does not add structure to the claimed composition, Hilton accordingly also anticipates claim 88.
Claim 89 depends from claim 77 and lists cell types for “the cell”.  The cell refers to the wherein clause that includes "used in cell culture."  Similar to the rejection of claim 88, it is well established that compositions that are physically the same must have the same properties, see also MPEP 2112.01, teaching in part, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977),” and ““Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.”  In that Hilton teaches the peptides of claim 77, the claimed peptides not limited to peptides only having all amide type covalent chemical bond linking between consecutive alpha-amino acids from C1 of one alpha-amino acid and N2 of another along a peptide, and the wherein clause does not add structure to the claimed composition, Hilton accordingly also anticipates claim 89.
Claim 90, which depends from claim 88, also is anticipated by Hilton, as Hilton teaches the same peptides claimed, that would necessarily support increased recombinant protein production.

Hilton anticipates claims 92 and 93, worded similarly to claims 88 and 90 but depending from independent claim 91, on the same bases as set forth above for claims 88 and 90, namely that compositions that are physically the same must have the same properties, so that the peptides of Hilton would have the properties set forth in claims 92 and 93.
Hilton also teaches that the compositions for total parenteral nutrition, in which the peptides are provided, are at neutral pH, see page 7, line 27 to page 8, line 16, and page 25, lines 1-3, and so anticipates claim 94, “wherein a property of the supplement is selected from the group consisting of: neutral pH, . . . “.
Claim 95 depends from claim 91 and lists cell types for “the cell”.  The “cell” is interpreted to refer to the wherein clause that includes "used in cell culture."  It is well established that compositions that are physically the same must have the same properties, see also MPEP 2112.01, teaching in part, “Where 
Claims 97-100 variously specify that the additional amino acid(s) of the peptides are selected from “any one of twenty amino acids or their salts” (claim 97, depending from claim 91), listing amino acids which include glutamine (claim 98, depending from claim 97), specifying dipeptides comprising cysteine or tyrosine in either the first or second position and any other amino acid in the other position (claim 99, depending from claim 91), and wherein the other amino acid of claim 99 is selected from “any one of twenty amino acids or salts thereof”.  Because Hilton teaches compositions that comprise both of the peptides Glu-Tyr and Glu-Cys, the latter including Glu-Cys2, see support above for claim 91 rejection, Hilton anticipates claims 97-100.
Hilton, claim 16, teaches the method of claim 10 wherein gamma glutamylcysteine is present in a TPN solution at about 150 to about 600 mg/dl, which converts to about 1.5 to 6.0 g/L.  Hilton also teaches this range on page 29, first paragraph, for gamma glutamyltyrosine.  Hilton's ranges for these dipeptides overlap and include species within claim 101’s range of about 1 g/L to about 16 g/L of dipeptide of claim 99 (which the gamma glutamylcysteine and the gamma glutamyltyrosine meet), and so anticipates claim 101.

Response to Arguments
Applicant's arguments filed 9/23/2020, pages 9-11, have been fully considered but they are not persuasive.
Applicant, after reciting the requirement to reject “each and every element” for anticipation, page 9, focuses on the claim language “is used in cell culture” and citations from the specification regarding in vitro cell culture, cell culture system, and a “dipeptide-containing cell culture medium” as well as properties of a particular dipeptide-containing “feed solution.”
Applicant then argues the contrast of Hilton, directed to total parenteral nutrition (TPN) for its intended use/purpose of its “soluble and/or stable sources of tyrosine, cysteine and glutamine.”  Applicant argues this “is entirely different from cell culture” and concludes on pages 10-11 that “Since the present claims are specifically drawn to a supplement used in cell culture Hilton et al. cannot anticipate the present claims.”
The Examiner respectfully disagrees because the claims are directed to a supplement, which is a composition, which Hilton teaches with peptides meeting the structural requirements of the independent claims, and the intended use language does not alter the structure claimed.  
Additionally, the fields of TPN and cell culture share the requirement of solubility of amino acids and peptides used therein, as well as the requirement of stability to withstand sterilization such as by increased temperature/pressure (autoclaving).  For anticipation, MPEP 2131.05 states in part, “"Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). See also State Contracting & Eng’ g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1068, 68 USPQ2d 1481, 1488 (Fed. Cir. 2003) (The question of whether a reference is analogous art is not relevant to whether that reference anticipates. A reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.).”


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 77, 78, 84, 85, 86, 87, 88, 90, 91, 92, 93, 97, 98, 99, 100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10793827, issued 10/6/2020, after the previous action in the instant application from later-filed patent application 15/349791. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘827 patent claims specific peptides, an alanine-cysteine dimer and alanine-tyrosine, that are encompassed by the genus instantly claimed, in a cell culture supplement, so claim 1 of the ‘827 patent anticipates the claimed genera of the indicated instant claims.

Claims 77, 78, 84, 85, 86, 87, 88, 90, 91, 92, 93, 94. 97, 98, 99, 100 and 101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 69, 73, 74, 76 and 77 of copending Application No.16903242 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the alanine-cysteine and alanine-tyrosine dipeptides claimed in the reference application’s claim 69 cell culture supplement dry powder are species that fall within the broader genus of instant claim 77, and the additional components of reference application claim 69 are not distinguishing components given the open language of instant claim 77.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.F.
Examiner, Art Unit 1658

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658